Citation Nr: 0107961	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for cardiovascular disease 
due to tobacco use in service and/or nicotine dependence that 
began in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran retired from active military service after having 
served from November 1955 until March 1980.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jacksonville, Mississippi.

The Board notes that the RO characterized the issue on appeal 
as three separate issues: (1) entitlement to service 
connection for nicotine dependence; (2) entitlement to 
service connection for coronary artery disease, history of 
left ventricular aneurysm, and congestive heart failure as 
secondary to tobacco use in service; (3) and whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for hypertension, heart 
disease with congestive heart failure, and status post 
coronary bypass grafting and myocardial infarction.  As will 
be discussed, the Board notes that medical evidence has 
recently been submitted which relates the veteran's 
cardiovascular disease to tobacco use in service.  Therefore, 
the Board has characterized the sole issue on appeal as 
entitlement to service connection for cardiovascular disease 
due to tobacco use in service and/or nicotine dependence that 
began in service.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).


FINDING OF FACT

Medical evidence relates the veteran's cardiovascular disease 
to tobacco use in service. 


CONCLUSION OF LAW

Cardiovascular disease was incurred as a result of service.  
38 U.S.C.A. §§ 1103, 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.310 (2000); VAOPGCPREC 19- 97 (May 13, 
1997), VAOPGCPREC 2-93 (Jan. 13, 1993).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for cardiovascular 
disease involving hypertension, congestive heart failure, 
status postoperative coronary bypass grafting, myocardial 
infarction, coronary artery disease, and history of a left 
ventricular aneurysm.  He claims that his current 
cardiovascular disease is related to chest pain he 
experienced in service.  He also claims that he began smoking 
in service, that he incurred nicotine dependence in service, 
and that such smoking was the cause of his cardiovascular 
disease.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 
3.303(a).  Certain chronic diseases, such as cardiovascular 
disease, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).

On July 22, 1998, the President of the United States signed 
into law the Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-
66 (1998), to be codified at 38 U.S.C. § 1103.  In substance, 
the new statute prohibits the granting of service connection 
for diseases stemming from the use of tobacco products in 
claims filed on or after June 9, 1998.  However, because the 
veteran's tobacco-related claim for service connection was 
received in 1997, his claim is not precluded under the new 
statute.

Pursuant to provisions applicable to claims filed prior to 
June 9, 1998, nicotine dependence may be treated as a disease 
for which service connection may be granted.  Service 
connection may also be granted for a tobacco-related 
disability on the basis that the disability is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  VAOPGCPREC 19- 97 (May 13, 1997).  A 
determination as to whether service connection is warranted 
for a disability attributable to tobacco use subsequent to 
military service depends on whether post-service tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a).  VAOPGCPREC 19-97 at 3.  This 
determination depends upon whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of a 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id. at 5.  If it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id. at 6, 7; see also VAOPGCPREC 2-93 (Jan. 13, 1993).

In the present case, the veteran's service medical records 
show that he was treated for chest pain on several occasions 
after his right lung collapsed in 1975.  These complaints 
were identified as pleuritic chest pain as a sequelae of 
right lower lobe atelectasis.  It was noted that the veteran 
smoked a pack of cigarettes a day from 1957 until he quit in 
1975.  However, no evidence of actual cardiovascular disease 
was shown in service.  

Shortly after his military retirement, the veteran underwent 
a VA examination in July 1980 which revealed no evidence of 
cardiovascular disease.  An electrocardiogram (EKG) performed 
at Biloxi Medical Center in September 1980 also was within 
normal limits.  In November 1983, the veteran was seen by 
Harry R. Yates, Jr., M.D., for a "squeezing" type of chest 
pain.  The diagnoses included prepyloric ulcers, gastritis, 
hiatal hernia, and reflux esophagitis.  Dr. Yates indicated, 
however, that the veteran's pain was not typical for 
gastrointestinal pain, and that anxiety and coronary artery 
disease should be ruled out.  

The record reveals that the veteran was first diagnosed with 
hypertension in March 1987.  In August 1988, he was admitted 
to a VA hospital after suffering an acute myocardial 
infarction.  It was noted that he had an acute occlusion of 
the left anterior descending artery with presentation of an 
acute anterior myocardial infarction.  The diagnoses included 
atherosclerotic coronary artery disease, history of tobacco 
abuse, and hypertension.  He continued to experience post-
infarction angina with restenosis of the left anterior 
descending artery.  As a result, a coronary artery bypass 
grafting was performed in November 1988 to correct this 
problem.  Subsequent VA and non-VA outpatient treatment 
reports show continued complaints of chest pain related to 
cardiovascular disease.  

Based on these findings, the veteran underwent a VA 
cardiovascular examination in May 1998 to determine the 
nature and etiology of his heart disease.  After reviewing 
the claims file and examining the veteran, the physician 
provided diagnoses of coronary artery disease, history of 
left ventricular aneurysm, and congestive heart failure.  
Under the diagnoses section, the physician also noted that 
the veteran underwent a coronary bypass graft in 1988 and a 
aneurysmectomy of the left ventricle in 1991, and that the 
veteran was not service connected for rheumatic heart 
disease.  The physician concluded that it was at least as 
likely as not that the inservice use of tobacco resulted, at 
least partially, to his claimed condition of heart disease 
and myocardial infarction.  

In a November 1999 letter, Eleanor E. Avery, M.D., said she 
had been the veteran's physician for many years.  Dr. Avery 
indicated that she had reviewed the veteran's records dating 
back to 1968 and determined that the veteran had multiple 
risk factors of typical angina pectoris symptoms for many 
years.  She explained that she was unable to say with 
certainty when his atherosclerosis began, but for most 
individuals it begins many years before causing a myocardial 
infarction.  She then stated that the veteran had classic 
symptoms of atherosclerosis while on active duty. 

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to service connection for cardiovascular disease.  
Initially, the Board notes that it is unclear whether the 
veteran's cardiovascular disease had its onset in service.  
Dr. Avery appears to suggest the possibility of such a 
relationship, but can not definitively say that it began in 
service or during the one-year presumptive period.  
Nevertheless, evidence shows that this condition is related 
to the veteran's tobacco use in service.  The May 1998 VA 
examination report includes a physician's opinion that the 
veteran's cardiovascular disease was caused by cigarette 
smoking in service.  This opinion is consistent with the 
veteran's history of smoking a pack of cigarettes a day from 
1957 until he quit in 1975, all of which time the veteran was 
on active duty.  Accepting this history, it is impossible 
that any pre-service or post-service smoking caused the 
veteran's cardiovascular disease.  Under these circumstances, 
service connection for cardiovascular disease is granted. 


ORDER

Service connection for cardiovascular disease is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



